Case 3:19-cv-00665-MMD-WGC Document 37-35 Filed 05/17/20 Page 1 of 2




                  Exhibit 35




                     Exhibit 35
          Case 3:19-cv-00665-MMD-WGC Document 37-35 Filed 05/17/20 Page 2 of 2




                                       Office of the General Counsel

·~r,t
·                  WoshoeCounty$cbOOIOlsttlct
                  twlyChlld, '1 , - . Md•._., To Gradul!don
                                                                                        Neil A. Rombardo, Esq•• Chi~f General Counsel
                                                                              Christopher B. ~ei~h, Esq,, l>eputy <::'hid General Counsel
                                                                                              Sara K. Montalvo, Esq., General CounseJ
                                                                                                  P.O. Box 30425, Reno, NV 89520-3425
                                                                                              Phone (775) 348-0300 I Fax (775) 333-6010
                                                                                                                legal@washoesclmots.net

                                                                   January 9, .2019

    Delivered via United States First Class Mail and email to mlangton@sbcglobal.net

    Michael Langton, Esq.
    80 I Rivel'.Side Prive
    Reno. NV 89503

              RE:        Trina Olsen

    Dear Mr. Langton:

           You and I discussed and negotiated to resolve the employment issues between the Washoe County
    School Distfiet (District) arid your client, Ms. Trina Olsen, since receiving Arbitrator Andl'ea L. Dooley's
    Ikcision and Award dated December 13, 20l8 (Dooley Award).

    ,         WhiJe the District disagrees with the analysis and f~dings of the Arbitrator in this matter and
     supports the ac(ions of the District Administrators, Superintendent Traci Davis and the Distric;t respect the
     arbitration process. Therefore, Superintendent Davis and the District accept the remedy contained in the
     Dooley Award and will: reinstate Ms. Olsen's employment with the District; place Ms. Olsen in a position
    as an Assistant Principal or ot.her position; pay Ms. Olsen back pay and benefits from July 5, 2018; remove
    the. July 19, 2017 Letter of Admonition (First LOA) and all vestiges of it from Ms. Olsen's personnel file;
    ~nd, revise the July 19~ 2017 Letter of Admoniti<>n (Second LOA) so it contains only Allegations .1 and 3.

              Staff ftom the District Office of Human Resources and Office of.Sch90I Leadership will contact
    Ms. Olsen directly regarding the implementation of the above remedy.

           Please notify Ms. Olsen of the above as soon as you are able. Contact me with any questions or
    concerns.

                                                                        Sincerely,



                                                                  .: : -· Chri~opher B. Reich
                                                                        Deputy Chief General Counsel

                                                                                                                                                    EXHIBIT
    cc:      Traci Davis, Superintendent of Schools, via email
             Dr. Kristen McNeill, Deputy Superintendent, via email
             Emily EUiso~ Chief Human Resources Officer, via email
                                                                                                                                                    13
             Dr. Troy Parks, Lead Area Superintendent, via:email.


                        Board of Trus~ees: Katy .Simon. Holland, Ptestde11t • Malena Raymond, Vice PreSident • )ohn Mayer, Clerk ·
           Debr,f Feemster, Member • VerO/\ica Fl"()nllet, Member .. Scott Kelley, Member • Angela Taylor, Member * Traci Davis, Supermt(?(ld(!nt

                                                                                                                                    OLSEN - 000072
